Case: 19-11160     Document: 00515699470         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 8, 2021
                                  No. 19-11160                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dennis Wayne Partaka,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CR-71-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Dennis Wayne Partaka appeals the sentence imposed following his
   guilty-plea conviction of transporting a minor with intent to engage in
   criminal sexual activity, in violation of 18 U.S.C. § 2423(a). He argues that
   the district court procedurally erred when it enhanced his offense level based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11160      Document: 00515699470           Page: 2     Date Filed: 01/08/2021




                                     No. 19-11160


   on a finding that on at least “two separate occasions” he “engaged in a
   pattern of activity involving prohibited sexual conduct with a minor.”
   U.S.S.G. § 4B1.5(b)(1) & comment. (n.4(B)). Partaka concedes that the
   encounter that formed the basis of his instant conviction counts as one such
   occasion. However, he argues on several grounds that the district court erred
   in finding that the evidence established a second occasion.
          We need not address Partaka’s argument that the encounter
   underlying his conviction, which involved more than one act of sexual
   intercourse undertaken over the course of a short time, could not count as a
   second occasion of prohibited sexual contact with a minor for purposes of
   § 4B1.5(b)(1). We also need not resolve Partaka’s arguments that the
   evidence did not establish a second occasion of prohibited sexual contact with
   a minor based on his contacts with a 16-year-old girl in Michigan and a 15-
   year-old girl in Lubbock, Texas. The enhancement of Partaka’s sentence
   may be affirmed based on the district court’s finding that Partaka was
   involved in a second occasion of prohibited sexual conduct with a minor when
   he solicited sex from a 15-year-old girl in Dallas, Texas.
          Partaka argues that the information in the presentence report (PSR)
   regarding the girl in Dallas, Texas, was based solely on unreliable admissions
   he made during an FBI interview. However, he presented no evidence at
   sentencing to directly rebut his statements, which were plausible in light of
   the record as a whole. Even if Partaka’s sentencing arguments challenging
   the general reliability of his admissions were sufficient to preserve his claim
   for appeal, he has not shown that the district court clearly erred in
   determining that the PSR and FBI report had an adequate evidentiary basis
   with sufficient indicia of reliability to be considered at sentencing and that he
   failed to show that his admissions were “materially untrue, inaccurate or
   unreliable.” United States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013)
   (internal quotation marks and citation omitted).



                                          2
Case: 19-11160      Document: 00515699470           Page: 3   Date Filed: 01/08/2021




                                     No. 19-11160


          For the first time on appeal, Partaka argues that his admission did not
   support the district court’s finding that the girl in Dallas was a minor because
   he stated only that he believed her to be 15 years old. A defendant’s
   uncorroborated admission, if reliable, may be the sole basis for a sentencing
   finding. See United States v. Barfield, 941 F.3d 757, 763-67 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 1282 (2020). Partaka cites no authority to support his
   assertion that his statement provided an insufficient basis for the district
   court to find by a preponderance of the evidence that the girl was a minor.
   He has not established plain error. See Puckett v. United States, 556 U.S. 129,
   135 (2009).
          The judgment of the district court is AFFIRMED.




                                          3